           Case 7:19-cr-00548-KMK Document 37 Filed 10/25/20 Page 1 of 1
         Case 7:19-cr-00548-KMK Document 38 Filed 10/26/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew 's Plaza
                                                      New York, New York 10007



                                                       October 25, 2020


VIAECF
The Honorable Kenneth M. Karas
United States District Judge
300 Quarropas Street
Southern District of New York
White Plains, NY 10601-4150

        Re:      United States v. Gabriel Letizia, Jr., 19 Cr. 548 (KMK)

Dear Judge Karas:

       On October 19, 2020, the Court, at the defendant' s request, extended the time for the
defendant to file pretrial motions in this case from October 28 to November 18, 2020. (Dkt. No.
36). The Government, with the defendant' s consent, respectfully requests that the Court exclude
time under the Speedy Trial Act through November 18, 2020, in order to provide the parties with
additional time to resolve issues relevant to the defendant' s pretrial motions and to allow defense
counsel additional time to prepare and file motions.
Granted. Time is excluded until 11 /18/20,
in the interests of justice,to allow the
Parties to resolve certain issues related to    Respectfully submitted,
the putative pre-trial motions and to allow
counsel adequate time to prepare the            AUDREY STRAUSS
motions. The interests of justice from this     Acting United States Attorney
exclusion outweigh Defendant's and the
public's interest in a speedy trial.
See 18 U.S.C. Section 3161 (h)(7)(A) .




~L
10/26/20
                                          By:   /s/ Olga Zverovich

                                                Olga Zverovich
                                                Assistant United States Attorney
                                                Tel: (212) 637-2514

Enclosure
